       Case 19-11781-LSS       Doc 819-4     Filed 06/10/20     Page 1 of 1




                                    Exhibit J

             Proposed Agreements with Current Officers for the Debtors



Name/Current Position        Proposed Relationship With              Disclosures
                                Reorganized Debtors

 David W. Elder, Chief          Consulting Agreement          The Reorganized Debtors
   Financial Officer                                          intend to retain Mr. Elder
                                                              as a part-time consultant
                                                              following the Effective
                                                              Date to provide transition
                                                              services on an as needed
                                                              basis. Subject to
                                                              documentation, Mr. Elder
                                                              will receive approximately
                                                              $7,000 to $7,500 per
                                                              month for three months in
                                                              exchange for providing
                                                              consulting services of up
                                                              to 40 hours per month.
